DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an adapter configured to receive a drive signal, classified in A61B 90/98.
II. Claims 15-20, drawn to a method of operating a system for providing a drive signal to an ultrasonic surgical handpiece, classified in A61B 17/320068.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process. For example, the adapter as claimed could be used for operating a drill or cleaning device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).	.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Cantor on 21 July 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrogan et al. (US 2017/0156803) in view of Downey et al. (US 2018/0056328).
Regarding claim 1, McGrogan discloses an adapter configured to receive a drive signal from a control console and to provide the drive signal to a surgical handpiece (examiner notes that the handpiece is not positively recited), the adapter comprising: a receptacle (see fig. 4A, slot in element 250) configured to receive the surgical handpiece and provide the drive signal to the surgical handpiece (see paragraph 0393); a connector (fig. 4A, element 331; paragraph 0188) configured to be inserted into a receptacle 433 of a control console, wherein the connector is configured to receive the drive signal (see paragraph 0188; movement of element 331) from the control console when the connector is coupled to the control console; and a radio-frequency identification device 445 coupled to the connector, wherein the radio- frequency identification device is coupled to a memory (paragraph 0390).
McGrogan discloses the invention essentially as claimed except wherein the surgical handpiece is ultrasonic; the memory stores a maximum and minimum frequency for driving the ultrasonic surgical handpiece; and the radio-frequency identification device being configured to transmit the maximum and minimum frequency from the memory to the control console via the connector using an RFID protocol. Downey teaches that ultrasonic devices are used as surgical tools (paragraph 0002); that such tools can include an RFID tag (paragraph 0057), and that memory in such devices include minimum and maximum frequencies (paragraph 0114). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McGrogan with an ultrasonic device as taught by Downey since McGrogan already discloses that its device can be used with a variety of end effectors (paragraph 0008). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McGrogan with minimum and maximum frequencies as taught by Downey, in order to employ a desirable frequency (Downey; paragraphs 0007-0008).
Regarding claim 2, the adapter comprises a module configured to detect a presence of the ultrasonic surgical handpiece (McGrogan; paragraph 0197), and wherein the radio-frequency identification device is configured to transmit the maximum and minimum frequency from the memory to the control console in response to the module detecting the presence of the ultrasonic surgical handpiece (Downey; paragraph 0114).
Regarding claim 5, the module is further configured to identify the ultrasonic surgical handpiece (McGrogan; paragraph 0197).
Regarding claim 12, the memory further stores a capacitance of the ultrasonic surgical handpiece, a maximum current for driving the ultrasonic surgical handpiece, and a maximum voltage for driving the ultrasonic surgical handpiece, or combinations thereof (Downey; paragraph 0113).
Regarding claim 13, the memory further stores identification data (see McGrogan; paragraph 0197).
Regarding claim 14, the identification data comprises at least one of a product name and a type of the ultrasonic surgical handpiece (see McGrogan; paragraph 0197).

Claim(s) 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrogan in view of Downey, and further in view of Mosher, Jr. et al. (US 2003/0173408).
Regarding claims 3 and 6, McGrogan discloses the invention essentially as claimed except wherein the module comprises an open circuit, the open circuit being configured to receive an electrical component of the ultrasonic surgical handpiece. Mosher, Jr. teaches that RFID functionality can be configured to turn on with the closing of a circuit (paragraph 0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McGrogan with an open circuit configured to be closed by the handpiece, in order to provide a means of determining when to turn on RFID functionality.
Regarding claim 4, the module is further configured to determine a presence of the ultrasonic surgical handpiece based on the open circuit receiving the electrical component and to transmit a signal corresponding to the presence of the ultrasonic surgical handpiece to the radio-frequency identification device. Examiner notes that the RFID functionality is turned on in response to the circuit closing.
Regarding claim 7, the module is further configured to determine an identity of the ultrasonic surgical handpiece based on the open circuit receiving the electrical component and to transmit a signal corresponding to the identity of the ultrasonic surgical handpiece to the radio-frequency identification device; and the radio-frequency identification device is further configured to transmit the maximum and minimum frequency of the ultrasonic surgical handpiece from the memory to the control console via the connector using the RFID protocol in response to the module identifying the ultrasonic surgical handpiece. Examiner notes that the RFID functionality is turned on in response to the circuit closing.

Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrogan in view of Downey and further in view of Shelton, IV et al. (US 2019/0201137).
Regarding claims 8 and 10, modified McGrogan discloses the invention essentially as claimed except wherein the adapter is configured to receive direct current power or alternating current power. Shelton teaches that electrical energy for electric tools may be provided in any suitable form, including direct or alternating current (paragraph 1054). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McGrogan with direct or alternating current as taught by Shelton, in order to employ a well-known suitable form of electrical energy.
Regarding claim 11, the adapter is coupled to a radio-frequency reader of the control console via the connector (McGrogan; paragraph 0197). McGrogan discloses the invention essentially as claimed except wherein the module and the memory of the adapter are configured to receive alternating current power from the radio-frequency reader via the connector. Shelton teaches that electrical energy for electric tools may be provided in any suitable form, including direct or alternating current (paragraph 1054). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McGrogan with alternating current as taught by Shelton, in order to employ a well-known suitable form of electrical energy.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrogan in view of Downey, as applied to claim 2 above, and further in view of Farritor et al. (US 2008/0221591).
Regarding claim 9, McGrogan discloses the invention essentially as claimed except wherein the connector is further defined as a first connector and wherein the adapter is coupled to a USB port of the control console via a second connector, such that the module and the memory of the adapter are configured to receive direct current power from the USB port of the control console via the second connector. Farritor teaches that a control console could include a USB hub or be integrated (paragraph 0059). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McGrogan with a USB port, as taught by Farritor, in order to employ a well-known means of connecting components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771